Gilfillan, C. J.
Upon tbe question whether, when she purchased the note in suit, the plaintiff had notice of its usurious character, the evidence, though scant, was probably enough to justify leaving it to the jury. But there was no evidence whatever that Eugland acted as her agent in making the purchase, and therefore the charge that if the jury believed that he was her agent to make, and as such made, the purchase, his knowledge as to the character of the note would be notice of it to her, and she could not recover, was erroneous, because it might mislead the jury into supposing they could, from the evidence, find such agency.
Order reversed.
Vanderburgh, J., absent.
(Opinion published 55 N. W. Rep. 123.)